Title: [Diary entry: 14 December 1785]
From: Washington, George
To: 

Wednesday 14th. Thermometer at 36 in the Morng.  at Noon and 42 at Night. Morning and day clear & pleasant—wind at So. East. Ground a little froze in the Morning. Mr. George Washington and his Wife set off to visit her friends in New Kent &ca.—Mr. Bassetts Carriage & Horses having come up for them on Sunday Night last. Rid to the Ferry Plantn. The Mill, and Dogue run Plantation and went & came by the place (in front of the Ho[use]) where Muddy hole [people] were at Work.